


RESTRICTED STOCK AGREEMENT
UNDER
JACK HENRY & ASSOCIATES, INC. RESTRICTED STOCK PLAN




THIS AGREEMENT, made as of the 18th day of November, 2013 by and between Jack
Henry & Associates, Inc., a Delaware corporation (hereinafter called the
"Company"), and ________________ (hereinafter called the "Awardee");
WITNESSETH THAT:
WHEREAS, the Board of Directors of the Company ("Board") has adopted the Jack
Henry & Associates, Inc. Restricted Stock Plan (“Plan”) pursuant to which
restricted stock of the Company may be granted to employees and directors of the
Company; and
WHEREAS, the Company desires to make a restricted stock award to the Awardee for
_________________(_____) shares of its Common Stock (“Award”) under the terms
hereinafter set forth;
NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:
1.    Award Subject to Plan. This Award is made under and is expressly subject
to all the terms and provisions of the Plan, a copy of which Awardee
acknowledges has been given to Awardee, and which terms are incorporated herein
by reference. Awardee agrees to be bound by all the terms and provisions of the
Plan. Terms not defined herein shall have the meaning ascribed thereto in the
Plan.
2.    Grant of Award. Pursuant to action of the of the Board of Directors, which
action was taken on November 13, 2013 with the intention that it be effective
November 18, 2013 ("Date of Award"), the Company awards to the Awardee
______________(____) shares of the common stock of the Company, par value $.01
per share (“Common Stock”); provided, however, that the shares hereby awarded
(the “Restricted Stock”) are nontransferable and subject to the risk of
forfeiture by the Awardee until vested as set forth in Section 3 below.
3.    Vesting. For purposes of this Agreement, the Awardee's “Vesting Date”
shall be the earlier of (1) the day before the Company’s 2014 Annual Meeting of
the Stockholders or (2) November 18, 2014. During the period ending on the
Vesting Date, as defined below, all Restricted Stock granted hereby will be
subject to the risk of forfeiture and be nontransferable by the Awardee. If the
Awardee’s directorship is terminated before the Vesting Date, except as provided
in this Section 3 and in Section 4 below, the Awardee shall forfeit all the
Restricted Stock. Provided the Restricted Stock has not been forfeited, upon the
first to occur of the Vesting Date or a Change in Control (as defined in the
Plan) the Restricted Stock shall become fully vested, nonforfeitable and
immediately free of restrictions.

1


DB04/0835007.0005/9190698.3 PA05



--------------------------------------------------------------------------------




4.     Forfeiture Upon Termination; Death or Incapacity of the Awardee. If
before the first to occur of the Vesting Date or a Change in Control, the
Awardee's directorship terminates for any reason other than the Awardee's death
or Incapacity as provided in this Section 4, the Awardee shall immediately
forfeit all unvested Restricted Stock at the time of such termination. For
purposes of this Agreement, termination of directorship shall mean any voluntary
or involuntary termination of the service of the Awardee as a director of the
Company, whether due to resignation, removal or failure to gain re-election,
with or without cause, including retirement of the Awardee. Upon the death or
Incapacity of the Awardee, all unvested Restricted Stock then held by the
Awardee shall immediately become vested and free of all restrictions.    
5.    Restriction on Dividends and Voting; Legend. Until the Restricted Stock
granted hereby are fully vested, the Restricted Stock shall not be eligible for
dividends declared with respect to the unrestricted Common Stock of the Company
and the Awardee shall not receive any dividends on such shares. The Awardee will
not be able to exercise any voting rights with respect to the Restricted Stock
until the Restricted Stock is fully vested. While the Restricted Stock are
nontransferable and subject to the risk of forfeiture, the Restricted Stock
shall bear a legend indicating such nontransferability in such form as
determined appropriate by the Board.
6.    Administration. This Award has been made pursuant to a determination made
by the Board, or a committee authorized by the Board, subject to the express
terms of this Agreement, and the Board or such committee shall have plenary
authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Awardee by the express terms hereof.
7.    No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company, the board
of directors or the stockholders of the Company otherwise would have to
terminate the directorship of the Awardee.
8.     Choice of Law. This Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. Awardee is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri to
resolve any and all issues that may arise out of or relate to this Agreement.



2


DB04/0835007.0005/9190698.3 PA05



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Awardee has signed this Agreement to evidence the Awardee’s
acceptance of the terms hereof, all as of the date first above written.


JACK HENRY & ASSOCIATES, INC.






By:______________________________


Title: CFO/Treasurer




AWARDEE




__________________________________


Name: _________________



3


DB04/0835007.0005/9190698.3 PA05

